DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I-a (claim 10) and Group II-a (claim 12) in the reply filed on June 10, 2022 is acknowledged.
Claims 11 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the actuator is further configured to change a width of a wall of the spraying module or a width of a wall of the plasma reactor” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-10, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2013/0012029).
In regards to claim 1, Vermeer teaches an apparatus (2) for depositing a material on a substrate (14) comprising:
a spray module comprising a precursor supply (16) which feeds a precursor gas to a substrate (fig. 5; 88, 141) 
a plasma reactor comprising plasma supply (106) which generates radicals to deposition cavity (18') (fig. 5; para. 144-145);
a bearing gas injector (32, passage) which is provided between the spray module and the plasma reactor, the bearing gas injector receives and supplies a bearing gas (spread gas) the bearing gas is capable of spreading to deposition cavity to provide the function of generate the radicals and a second portion of the bearing gas entering the spraying module to separate the deposition cavity and the precursor supply (fig. 2b, 5; para. 91, 150);
a positioning means (actuator) positions the first electrode and the second electrode of the plasma reactor (fig. 5; para. 142-143, 149 158).
Vermeer does not explicitly teach the height of the spraying module relative to the substrate or the height of the plasma reactor relative to the substrate controlling an amount of the first portion of the spread gas and an amount of the second portion of the spread gas.
However, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
Therefore, as Vermeer teaches the structural limitations of the claim, one would be capable of using the positioning means moving plasma reactor and/or spray module to adjust the height of the spraying module relative to the substrate or the height of the plasma reactor relative to the substrate to provide the function of controlling an amount of the first portion of the bearing/spread gas and an amount of the second portion of the bearing/spread gas.
In regards to claims 6-7, Vermeer teaches the spraying module and plasma reactor may be used under atmospheric conditions (para. 83, 159).
In regards to claim 9, Vermeer teaches the spray module comprises a precursor drain (22, exhaust port) which discharges the remaining precursor (fig. 5; para. 91, 94, 141).
In regards to claim 10, Vermeer teaches the plasma reactor generates the radicals for treating the substrate, where relative motion direction (74) maybe provide for the treating of the substrate with the plasma reactor before the spraying module (fig. 5; para. 144-145, 147).
In regards to claim 12, Vermeer teaches the plasma reactor surrounds the spraying module (fig. 2c, 5).
In regards to claims 15-16, Vermeer teaches the apparatus comprising the spraying module and plasma reactor moves relative to the substrate (fig. 5; para. 147).
In regards to claim 19, Vermeer teaches the supply of bearing gas, where it is known in the art to supply an argon gas as the bearing gas, as evidenced as Pak-US2015/0275365-separation gas channel-518-inert gas such as Argon-para. 48; Lee-US2012/0094149-injector-820-834-Argon gas-para. 50; Lee-US2015/0259793-Separation gas injector-860-purge gas such as argon-para. 46, 56.
In regards to claim 20, Vermeer teaches the substrate, where substrate is capable of being an inorganic material or organic material, as this describe all materials, as understood by the examiner.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer as applied to claims 1, 6-7, 9-10, 12, 15-16 and 19-20 above, and further in view of Lee (US 2010/0310771).
In regards to claim 2, Vermeer as discussed, but does not explicitly teach the actuator is further configured to change a width of a wall of the spraying module or a width of a wall of the plasma reactor, the width of the wall of the spraying module or the width of the wall of the plasma reactor further controlling the amount of the first portion of the spread gas and the amount of the second portion of the spread gas.
However, Lee teaches a partition (200) of a reactor comprises an adjustable wing (210) which changes the effective height between the partition and the substrate (fig. 8-9; para. 88-91).  Lee teaches the change of height changes the path length for the gas, and where when the adjustable wing is extended, the effective width is changed (fig. 7-8; para. 85, 88).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the partition with the adjustable wing of Lee onto the injector of Vermeer because Lee teaches adjusting wing allows for changes deposition characteristics (para. 88, 93).
 
Claim 3-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer as applied to claims 1, 6-7, 9-10, 12, 15-16 and 19-20 above, and further in view of Schulberg (US 2004/0096586).
In regards to claims 3-5, Vermeer as discussed, but does not explicitly teach
the spraying module is configured to spray a mixture of the precursor and a carrier fluid onto the substrate
the carrier fluid is in a supercritical fluid state in the spraying module, transitions to a gas state outside the spraying module, and travels outside the spraying module to the substrate in the gas state and the carrier fluid is one of carbon dioxide (CO2), Ethane (C2H), Propane (C3H), Ethylene (C2H4), Propylene (C3H), Ethanol (C2H5OH), and Acetone (C3H60).
However, Schulberg teaches a deposition chamber (232) which is feed an array of precursor feeds (256) and a supercritical solvent supply 250 feeds supercritical solvent which is a supercritical carrier fluid.  Schulberg teaches supercritical solvent comprises carbon dioxide (fig. 2; para. 36, 53-54, 56, 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the supercritical carbon dioxide carrier fluid with the precursor feeds of Schulberg onto the spray module comprising the precursor supply of Vermeer because Schulberg teaches it will provide materials with high repeatability and reliability (para. 17).
In regards to claims 17-18, Vermeer and Schulberg as discussed, but does not explicitly teach the precursor is one of homobifunctional precursors from diol precursors and dithiol precursors, or one of heterobifunctional precursors having amine-, hydroxyl-, mercapto-, alkyl-, or halide functional groups and the precursor is one of trimethylaluminum, dimethylzinc, trimethylgalium, trimethylindium, tertdimethylaminozirconium, trisilylamine, and tertdimethylaminotitanium.
However, the particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
As Vermeer and Schulberg teach the structural limitations of the claim, one would be capable of using the prior art structure to supply the claimed precursor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer as applied to claims 1, 6-7, 9-10, 12, 15-16 and 19-20 above, and further in view of Lee389 (US 6,200,389).
In regards to claim 8, Vermeer as discussed, but does not explicitly teach a second spraying module adjacent to the spraying module, the second spraying module configured to spray a second precursor onto the substrate, the second precursor reacting with the precursor to form a solid film on the substrate.
However, Lee389 teaches an injector assembly (160) comprising three injectors (105) which provide multiple deposition regions (124a, 124b, 125b).  Lee389 teaches the multiple injectors will provide increased throughput (fig. 19; col. 14, lines 50-65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the multiple injectors of Lee389 onto the apparatus of Vermeer to provide at least a second spraying module adjacent to the spraying module, because Lee389 teaches it will increase throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717